[Cite as State v. Colburn, 2016-Ohio-165.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                         C.A. No.        14CA0012-M

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
CHAD COLBURN                                          COURT OF COMMON PLEAS
                                                      COUNTY OF MEDINA, OHIO
        Appellant                                     CASE No.   13CR0322

                                 DECISION AND JOURNAL ENTRY

Dated: January 19, 2016



        CARR, Presiding Judge.

        {¶1}     Appellant, Chad A. Colburn, appeals the judgment of the Medina County Court of

Common Pleas. This Court affirms.

                                                 I.

        {¶2}     In May 2013, Chad Colburn was selling coupon books door to door when he

burglarized a house in Wadsworth. On June 5, 2013, the Medina County Grand Jury indicted

Colburn on one count of burglary, a felony of the third degree. After initially pleading not guilty

at arraignment, Colburn subsequently entered a plea of no contest to the sole charge in the

indictment. The trial court found Colburn guilty and ordered a presentence investigation report

(“PSI”). After reviewing the PSI, the trial court sentenced Colburn to 36 months in prison. The

trial court ran the prison term concurrently with a separate prison sentence imposed in the

Richland County Court of Common Pleas.

        {¶3}     On appeal, Colburn raises one assignment of error.
                                                 2


                                                II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED BY SENTENCING DEFENDANT TO THE
       MAXIMUM SENTENCE.

       {¶4}    In his sole assignment of error, Colburn asserts that the trial court erred by

sentencing him to a maximum sentence. This Court disagrees.

       {¶5}    Colburn does not dispute that his sentence is within the lawful statutory range.

Rather, Colburn contends that the trial court abused its discretion when it sentenced him to a

maximum 36-month sentence. Colburn notes that the trial court never made a finding pursuant

to R.C. 2929.11 pertaining to whether the sentence was the minimum sanction available to

protect the public and punish the offender without unnecessarily burdening government

resources. Colburn further contends that his conduct in this case did not constitute the worst

form of the offense and the record is devoid of any evidence that the trial court considered the

factors set forth in R.C. 2929.12(B).

       {¶6}    This Court utilizes a two-step approach when reviewing criminal sentences. See

State v. Thomas, 9th Dist. Medina No. 14CA0042-M, 2015-Ohio-2195, ¶ 9.

       First, [we] must examine the sentencing court’s compliance with all applicable
       rules and statutes in imposing the sentence to determine whether the sentence is
       clearly and convincingly contrary to law. If this first prong is satisfied, the trial
       court’s decision in imposing the term of imprisonment is reviewed under the
       abuse-of-discretion standard.

State v. Kalish, 120 Ohio St. 3d 23, 2008-Ohio-4912, at ¶ 26.

       {¶7}    The Supreme Court of Ohio has held that “[t]rial courts have full discretion to

impose a prison sentence within the [applicable] statutory range[.]” State v. Foster, 109 Ohio

St.3d 1, 2006-Ohio-856, paragraph seven of the syllabus. In exercising that discretion, “‘[a]

court must carefully consider the statutes that apply to every felony case[,] * * * includ[ing] R.C.
                                                 3


2929.11, which specifies the purposes of sentencing, and R.C. 2929.12, which provides guidance

in considering factors relating to the seriousness of the offense and recidivism of the offender.’”

State v. Davison, 9th Dist. Lorain No. 10CA009803, 2011-Ohio-1528, ¶ 12, quoting State v.

Mathis, 109 Ohio St. 3d 54, 2006-Ohio-855, ¶ 38.

       {¶8}    “Although a sentencing judge must consider the principles and purposes of

sentencing in imposing a sentence, he or she is not required to make findings or give their

reasons before imposing a maximum sentence.” State v. Linde, 9th Dist. Summit No. 26714,

2013-Ohio-3503, ¶ 21, citing Mathis at paragraph three of the syllabus. “[W]here the trial court

does not put on the record its consideration of [R.C.] 2929.11 and R.C. 2929.12, it is presumed

that the trial court gave proper consideration to those statutes.” State v. Thrasher, 9th Dist.

Summit No. 27547, 2015-Ohio-2504, ¶ 4, citing State v. Steidl, 9th Dist. Medina No. 10CA0025-

M, 2011-Ohio-2320, ¶ 13, quoting Kalish at ¶ 18, fn. 4. “Unless the record shows that the court

failed to consider the factors, or that the sentence is strikingly inconsistent with the factors, the

court is presumed to have considered the statutory factors if the sentence is within the statutory

range.” (Internal quotations and citations omitted.) Thrasher at ¶ 4, quoting State v. Fernandez,

9th Dist. Medina No. 13CA0054-M, 2014-Ohio-3651, ¶ 8.

       {¶9}    In this case, the trial court sentenced Colburn to a 36-month prison term for his

burglary conviction, the maximum sentence for a third degree felony of this nature. See R.C.

2929.14(A)(3)(b).

       {¶10} A thorough review of the record reveals that the trial court did not abuse its

discretion in sentencing Colburn to a maximum sentence. The trial court found that a 36-month

prison term was necessary to adequately punish Colburn and to protect the public from future

crime. While the trial court did not make any additional findings in its judgment entry, the court
                                               4


noted that its sentencing decision was made with the benefit of a presentence investigation

report. “[A] PSI report provides the trial court with valuable information to be considered in

determining the type and duration of sentence to impose.” State v. Berkenstock, 9th Dist.

Summit Nos. 26721, 26815, 2013-Ohio-4576, ¶ 16. Here, the trial court reviewed the PSI and

took particular note of Colburn’s extensive criminal history, which dated back to 1989 and

spanned across multiple Ohio counties. In addition to several drug and alcohol-related offenses,

Colburn’s adult history includes a bevy of theft convictions. Colburn also has felony convictions

for burglary, grand theft, and forgery. During the presentence investigation, Colburn admitted

that he committed the burglary to support his drug habit. The PSI further stated that the Ohio

Risk Assessment System scored Colburn as a “Very High Risk Offender.” While defense

counsel zealously advocated for a shorter sentence, he acknowledged before the trial court that

“part of the sentencing statute [] would encourage you to give him a longer sentence[.]” Given

the pattern of criminal behavior that preceded the commission of the burglary in this case, we

cannot say that Colburn’s 36-month prison sentence was strikingly inconsistent with the

sentencing factors. Thrasher at ¶ 4, citing Fernandez, 2014-Ohio-3651, at ¶ 8.

       {¶11} The assignment of error is overruled.

                                              III.

       {¶12} Colburn’s assignment of error is overruled. The judgment of the Medina County

Court of Common Pleas is affirmed.

                                                                             Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 5


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



MOORE, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

SEAN BUCHANAN, Attorney at Law, for Appellant.

DEAN HOLMAN, Prosecuting Attorney, and MATTHEW A. KERN, Assistant Prosecuting
Attorney, for Appellee.